DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The Preliminary Amendment filed 4/25/19 has been received and made of record.  As requested, the specification and claims 1, 3, 6-10, 13-15 and 17 have been amended, and claim 2 has been cancelled.  Claims 1 and 3-18 are pending in the instant application.   

Information Disclosure Statement
The information disclosure statements filed 4/25/19, 6/5/19, and 6/4/21 have been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.   

Specification
The disclosure is objected to because of the following informalities: Page 8, line 27 “108” should read --308--; page 9, line 3 “100” should read --300--; and page 9, line 4 “112” should read --312--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9-11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2525494 A (“Hoggarth et al.”).
As regards claim 1, Hoggarth et al. discloses wound dressings (1) that anticipate Applicant’s presently claimed invention (see for example, Figs. 2 and 4).  More specifically, Hoggarth et al. discloses a multi-layered wound dressing (1, see page 8, line 24) comprising: a fibrous absorbent layer (absorbent material 2, see page 7, lines 16-18) for absorbing exudate from a wound site (see page 8, lines 4-7); and a support layer (anchor layer 3, see Figs. 2, 4 and 5) configured to reduce shrinkage of at least a portion of the wound dressing (since the anchor layer is bonded to absorbent layer, it will reduce shrinkage of the absorbent layer, thereby being configured to reduce shrinkage when compared to an un-bonded absorbent layer); and a liquid impermeable film layer (backing layer 5 which can be constructed from a waterproof film, see page 
As regards claim 3, Hoggart et al. discloses a multi-layered wound dressing according to claim 1, wherein the support layer comprises a net (note the disclosure of a net at page 6, line 22).
As regards claim 4, Hoggart et al. discloses a multi-layered wound dressing according to claim 3, wherein the net comprises a geometric structure (the net necessarily has a geometric structure) having a plurality of substantially geometric apertures extending therethrough (page 6, lines 22-24, discloses the net comprises a plurality of apertures which necessarily have a geometric shape).
As regards claim 9, Hoggart et al. discloses a multi-layered wound dressing according to claim 1, wherein the support layer is located directly adjacent the absorbent layer (as can be seen from Figs. 2, 4 and 5), the support layer, constituted by anchor layer 3 is positioned directly adjacent absorbent layer 2).
As regards claim 10, Hoggart et al. discloses the multi-layered wound dressing according to claim 1, wherein the support layer is bonded to fibres in a top surface of the absorbent layer (see page 8, lines 10-20).
As regards claim 11, Hoggart et al. discloses a multi-layered wound dressing according to claim 10, wherein the support layer further comprises a bonding layer, wherein the support layer is heat laminated to the fibres in the absorbent layer via the bonding layer (note disclosure of a heat meltable adhesive used to bond the anchor layer to the absorbent layer on page 8, lines 10-20).
As regards claim 13, Hoggart et al. discloses a multi-layered wound dressing according to claim 1, wherein the net is formed from high density polyethylene (see page 6, line 17).
As regards claim 14, Hoggart et al. discloses a multi-layered wound dressing according to claim 13, further comprising an adhesive layer attaching the film layer to the support layer (see page 8, lines 10-20).
As regards claim 15, Hoggart et al. discloses a multi-layered wound dressing according to claim 1, further comprising a wound contact layer (silicone layer 8, as shown in Fig. 5) located adjacent (near) the absorbent layer for positioning adjacent a wound.
As regards claim 16, Hoggart et al. discloss the multi-layered wound dressing according claim 15, further comprising a fluid transport layer (6) between the wound contact layer and the absorbent layer for transporting exudate away from a wound into the absorbent layer (see page 9, lines 10-22 which discloses the wound contact layer acts a wicking layer).
As regards claim 17, Hoggart et al. discloses a method of treating a wound comprising placing a multi-layered wound dressing according to claim 1 over a wound (see the rejection of claim 1 above and page 16, line 33- page 17, line 5 which discloses the wound dressing can be affixed to a patient’s skin).
As regards claim 18, Hoggart et al. discloses a method of manufacturing a multi-layered wound dressing, the method comprising: forming a support layer (anchor layer 3); forming a fibrous absorbent layer for absorbing exudate from a wound site (absorbent 2); and laminating the support layer and the absorbent layer together to form . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hoggarth et al. in view of U.S. Patent No, 6,878,647 (“Rezai et al.”).
As regards claim 5, Hoggarth et al. discloses a multi-layered wound dressing according to claim 4, except wherein the geometric structure comprises a plurality of bosses substantially evenly spaced and joined by polymer strands to form the substantially geometric apertures between the polymer strands.  However, Rezai et al. teaches it is known to provide a wound dressing layer (constituted by a bandage; see col. 1, lines 20-27, comprising a net (constituted by layer 130) having nodes (128) that are bosses (constituted by raised portions as disclosed in annotated Fig. 1 below) at a predetermined angle alpha, thereby forming net-like open structures having a plurality of apertures forming opening apertures (132) depending upon how the net was 
    PNG
    media_image1.png
    824
    989
    media_image1.png
    Greyscale


As such, because both Hoggarth et al. and Rezai et al. teach nets used in wound dressings, it would have been obvious to one having ordinary skill in the art to have substituted the net of Hoggarth et al. with the net of Rezai et al. in order to achieve the predictable result of anchoring the film layer to the absorbent layer.

Claims 6 -8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggarth et al.
As regards claim 6, Hoggarth et al. discloses the multi-layered wound dressing according to claim 4, except wherein the apertures have an area from 0.005 to 0.32 mm.   However, Hoggarth et al., at page 6, lines 26-27, discloses the apertures have a size greater than 0.2 mm2.  It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  It has been further held that "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
As such, it would have been prima facie obvious to one having ordinary skill in the art to have provided the net of Hoggarth et al. with apertures in the narrower range of 0.2 (prior art lowest range) to 0.3 (applicant’s maximum range) in order to allow the desired amount of moisture vapor transmission based upon the type of wound.
As regards claim 7, Hoggarth et al. discloses a multi-layered wound dressing according to claim 1, but is silent with respect to the support layer having a tensile strength from 0.05 to 0.06 Nm.  However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The general concept of providing a wound dressing layer having a certain tensile strength falls with the realm of common knowledge of optimization of a result effective variable since the strength of the layers will allow the dressing to maintain its integrity during use.  As such, it would have been obvious to one of ordinary skill in the art to optimize the tensile strength of each layer of the 
As regards claim 8, Hoggarth et al. discloses the multi-layered wound dressing according to claim 1, except wherein the support layer has a thickness of from 50 to 150 um.  However, Hoggarth et al., at page 7, lines 4-5, disclose the thickness of the anchor material is from 10 microns to 200 microns, which overlaps Applicant’s presently claimed thickness range.   Again, it has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the instant case the claimed range overlaps with the range disclosed by the prior art of Hoggarth et al.  As such, it would have been obvious to one having ordinary skill to have chosen the thickness of the anchor material in the range of 50 to 150 um, as claimed, in order to allow the non-bound fibers within the thickness of the material to maintain their absorbent properties and absorb wound fluid since the bonded fibers lose their absorbency.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggarth et al. in view of U.S. Patent Application Publication No. 2003/0190854 (“Stagray et al.”).
As regards claim 12, Hoggarth et al. discloses the multi-layered wound dressing according to claim 11, wherein the bonding layer a heat meltable adhesive but fails to disclose the heat meltable adhesive comprises a low melting point ethylene-vinyl acetate adhesive.  However, Stagray et al. teaches it is known to manufacture wound prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). ).  As such, in view of Stagray et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Hoggarth et al. by using ethylene-vinyl acetate adhesive as the heat meltable adhesive since it is a heat meltable adhesive known and used in the art to bind layers to create a laminate used in wound dressings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8,481,804 discloses a wound dressing having a net having triangular openings.  US Patent Application Publication No. 2013/0197460 discloses a wound dressing having all layers bonded to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786